UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

* et

Lawrence Young, We.

Plaintiff,
19-cv-08698 (AJN)
—V—
ORDER
Cromwell Manor Inn, L.L.C.,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

In light of the fact that Defendant has not yet appeared in the above-captioned action, the
initial pretrial conference scheduled for January 10, 2020, is hereby adjourned sine die.

The Court notes that Plaintiff has not yet filed proof of service on the Defendant. He
shall do so by January 14, 2020. If Plaintiff has served Defendant and Defendant’s time to
respond has expired, Plaintiff shall move for default judgment by F ebruary 14, 2020, following
the procedures set forth in Rule 3.L of the Court’s Individual Practices in Civil Cases.

Plaintiff is on notice that failure to comply with this Order may result in his claim being
dismissed with prejudice for failure to prosecute. Within 5 days, Plaintiff shall serve this Order
on Defendant and file proof of that service on the public docket.

SO ORDERED.

Dated: January , 2020

New York, New York

  

 

ALISON J. NATHAN
United States District Judge

|

i

(

|
ie
=

Jas 07 2020.

“J

en A ON a be fe comer oe nel

(aR PRR RL CR

‘
f

 

 
